Citation Nr: 0531925	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
gunshot wound residuals of the left buttock, muscle group 
XVII.

2.  Entitlement to a rating higher than 10 percent for 
gunshot wound residuals of the left thigh, muscle group XIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 RO decision which denied increased ratings 
for gunshot wound residuals of the left buttock and left 
thigh.  In May 2002, the veteran testified at a hearing 
before the RO.  In May 2005, the veteran testified at a 
Travel Board hearing before the undersigned member of the 
Board.

In the judgment of the Board, there is a further VA duty to 
assist the appellant in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  Therefore, this appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted prior to the time 
the appellant filed his claims.  Among other things, the VCAA 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  This law 
also eliminated the concept of a well-grounded claim.  The 
VCAA further requires VA to notify the appellant of the 
information and evidence necessary to substantiate the claims 
and indicate which portion of any such information or 
evidence is to be provided by VA and which is to be provided 
by the claimant.  38 U.S.C.A. § 5103 (West 2002 & Supp. 
2005).  Unfortunately, in this case, the veteran has never 
been provided with his due process rights with regard to the 
claims on appeal.
The Board notes that the veteran was provided with a 
Supplemental Statement of the Case (SSOC) in April 2004, 
which discussed the changes in the law.  However, while the 
SSOC contained a generic recitation of the law, it did not 
inform the appellant of what information and evidence he was 
responsible for providing, and what VA would attempt to 
obtain, in the context of the particular claims presented.  
As it appears that the veteran has never been provided with a 
formal VCAA notice letter in connection with the present 
appeal, it is unlikely that the Board's analysis in this 
regard, if appealed, would survive judicial scrutiny.

Further, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. §§ 19.9(a)(2) 
and 19.9(a)(2)(ii), which allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  Since the Board no longer has authority to 
correct a missing or defective VCAA duty to notify letter, 
further appellate consideration is deferred and this case 
must be remanded.

Additionally, the Board notes that the veteran's last VA 
examination regarding the claims on appeal was in July 2001.  
At his hearing before the Board in May 2005, he asserted that 
these conditions had become worse over time.  In light of 
such assertions and the passage of time since the last 
examination, the Board finds that a current VA examination 
should be given to ascertain the current severity of the 
conditions.

Furthermore, the Board notes that apart from a private 
medical letter from Dr. David L. Staggs dated in September 
2002, the claims file contains no medical evidence with 
regard to treatment the veteran has received for the claimed 
conditions over the past few years.  At his hearing before 
the RO in May 2002, he reported that he was receiving 
treatment from physicians for the claimed conditions, 
including from a veteran's physician by the name of Dr. 
Carter.  As decisions of the Board must be based on all of 
the evidence that is known to be available, all treatment 
records relevant to the claimed conditions should be obtained 
prior to further adjudication of the claims.  See 38 U.S.C. § 
5103A (West 2002 & Supp. 2005); Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995).

Accordingly, the case is remanded for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his gunshot wound residuals 
of the left buttock and left thigh during 
and since 2000.  Obtain copies of the 
related medical records which are not 
already associated with the claims file.

3.  The RO should arrange for the veteran 
to be evaluated by the appropriate 
specialist to determine the nature, 
extent, and severity of the residuals of 
the service-connected gunshot wounds of 
the left buttock and left thigh.  The 
examiner must, to the extent possible, 
differentiate the manifestations due to 
the service-connected wounds from any 
other unrelated disability.  If this is 
not possible, the examiner should so 
indicate.  The veteran's claims folder, 
including the pertinent medical records 
contained therein, must be reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be performed.

The examiner should record a complete 
history, all pertinent medical 
complaints, symptoms, and clinical 
findings, and comment on the functional 
limitation, if any, caused by these 
conditions.  The examiner must discuss 
the wounds sustained during service and 
note the nature and extent of the 
injuries, to include if the injuries were 
deep penetrating wounds involving muscle 
tissue.  The examiner should specify the 
degree of injury to all muscle groups 
involved, to include whether there is 
muscle damage due to the wounds sustained 
in service, and what functional abilities 
are affected.  Further, the examiner 
should identify the etiology of any 
neurological manifestations, as well as 
the degree of injury involved and any 
functional impairment that results.  The 
examiner should comment as to whether the 
disability associated with each of any 
affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  In this regard, the examiner 
should comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.

The examiner should also indicate whether 
any scars associated with the injuries 
are superficial, poorly nourished, or 
with repeated ulceration; or are tender 
and painful on objective demonstration.  
The size of any scars due to the wounds 
should be documented and it should be 
noted if any are unstable, deep, or cause 
limitation of motion.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

